Opinion issued June 14, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00131-CV
———————————
JEFFREY
HITT, Appellant
V.
JUAN VALDEZ, Appellee

 

 
On
Appeal from County Civil Court at Law No. 4
Harris
County, Texas

Trial
Court Cause No. 1002849
 

 
MEMORANDUM OPINION
          Appellant, Jeffrey Hitt, has neither established
indigence nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (West
Supp. 2011), § 51.941(a) (West 2005), § 101.041 (West Supp. 2011) (listing fees in court of appeals);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted
in Tex. R. App. P. app. A §
B(1) (listing fees in
court of appeals).  After being notified
that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Bland, Massengale, and Brown.